[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 10-15322                 AUGUST 16, 2011
                            Non-Argument Calendar               JOHN LEY
                          ________________________               CLERK


                     D.C. Docket No. 1:10-cr-20074-JAL-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

JAMIL MURNI,

                                                          Defendant-Appellant.

                         __________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (August 16, 2011)

Before MARCUS, MARTIN and ANDERSON, Circuit Judges

PER CURIAM:

      Jamil Murni appeals his 45-month sentence, imposed pursuant to his guilty plea

to wire fraud, in violation of 18 U.S.C. § 1343. On appeal, Murni argues that the
district court mistakenly applied a sophisticated means sentencing enhancement to his

sentence by creating a per se rule that the use of a shell corporation in the commission

of a fraud was sophisticated means. After thorough review, we affirm.

      We review a district court’s “findings of fact related to the imposition of

sentencing enhancements, including a finding that the defendant used sophisticated

means, for clear error.” United States v. Ghertler, 605 F.3d 1256, 1267 (11th Cir.

2010) (quotation omitted). A finding of fact is clearly erroneous when we are “left

with the definite and firm conviction that a mistake has been committed.” United

States v. Robertson, 493 F.3d 1322, 1330 (11th Cir. 2007) (quotation omitted).

However, we review “any rulings of law made by the district court in conjunction

with the sophisticated means enhancement de novo.” United States v. Barakat, 130
F.3d 1448, 1456 (11th Cir. 1997).

      Sophisticated means are defined as “especially complex or especially intricate

offense conduct pertaining to the execution or concealment of an offense . . . Conduct

such as hiding assets or transactions, or both, through the use of fictitious entities,

corporate shells, or offshore financial accounts also ordinarily indicates sophisticated

means.”    U.S.S.G. § 2B1.1(b)(9)(C) & cmt. n.8(B).           A sophisticated means

enhancement does not require every action taken in furtherance of the fraud be




                                           2
sophisticated, but rather that the “totality of the scheme was sophisticated.” Ghertler,
605 F.3d at 1267.

         Here, the record shows that the district court did not rule based solely on the

existence of a shell corporation and instead properly considered the totality of the

scheme. The court specifically noted: (1) the registration of the fictitious company,

Sea Fuels Trading (“SFT”); (2) the opening of a bank account for SFT; (3) the use of

separate addresses in those two transactions; (4) Murni’s application as SFT to be a

fuel supplier for Royal Caribbean Cruise Lines (“RCCL”); (5) the use of a false

address, the creation of company officers, and the use of his son’s social security

number for a false officer in that application; (6) the actual conduct that Murni

undertook as SFT once the application was granted -- buying cheaper fuel from

competitors, sometimes with cashier’s checks and sometimes in the amounts of

hundreds of thousands of dollars, and then billing RCCL for the fuel as SFT at an

inflated price; and (7) the fact that this scheme “was repeated over 100 times.” The

record therefore fails to show a per se rule, as it indicates that a shell corporation was

not the sole factor in the district court’s decision and does not hint that a shell

corporation alone would be enough to warrant a sentence enhancement in future

cases.




                                            3
      Nor does the record reveal that the imposition of the sophisticated means

enhancement constituted clear error. The Guidelines note that hiding assets or

transactions through the use of a corporate shell “ordinarily indicates sophisticated

means,” U.S.S.G. § 2B1.1 cmt. n.8(B), and given the number of factors the district

court considered in properly applying the totality of the scheme test, we are not left

with a definite and firm conviction that the district court committed a mistake in its

analysis. Murni has not met his burden to show clear error, and we affirm.

      AFFIRMED.




                                          4